OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *131on June 27, 1991, and formerly maintained an office for the practice of law in Buffalo. On February 25, 2003, respondent was convicted upon his plea of guilty in Supreme Court, Erie County, of attempted grand larceny in the fourth degree (Penal Law §§ 110.00, 155.30 [1]) and filing a false New York State income tax return (Tax Law § 1804 [a]), both misdemeanors. The charges arose from respondent’s theft of funds in the amount of $43,800 from an elderly client. Respondent was sentenced to three concurrent terms of probation. He made restitution at the time of the entry of the plea.
This Court determined that attempted grand larceny is a serious crime within the meaning of Judiciary Law § 90 (4) (d) and, on March 14, 2003, entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered. Respondent appeared before the Court and submitted matters in mitigation.
It is undisputed that respondent used a power of attorney to commit multiple thefts from an elderly client. He used the client’s funds for personal purposes while neglecting to pay bills on the client’s behalf. Additionally, many of the thefts occurred after respondent left the private practice of law while he was employed in a position of trust as a law clerk in the Unified Court System.
Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be disbarred.
Green, J.P., Wisner, Scudder and Lawton, JJ., concur.
Order of disbarment entered.